Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al 10164384.
	Regarding claim 1, Maruyama et al (front page) discloses a high frequency (HF) terminal for an HF connector, comprising: an electromechanical contact section 32; a mechanical fastening section 35; an electromechanical connection section 36; and an HF compensation region 41,42 apart from the electromechanical contact section, the HF compensation region is geometrically developed in such a way that a loss in a signal integrity of an HF plug-in connector including the HF connector with the HF terminal and an HF mating connector with an HF mating terminal in a final plugged-in position can be at least partially compensated by the HF compensation region.
Regarding claim 2, Maruyama et al discloses the HF compensation region 41,42 is arranged in the mechanical fastening section 35 or is arranged between the electromechanical contact section 32 and the mechanical fastening section 35.
Regarding claim 3, Maruyama et al discloses the HF compensation region 41,42 is a change in a dimension of the HF terminal.

Regarding claim 6, Maruyama et al discloses a cross-section of the HF compensation region 41,42 is a protuberance in a center section of the HF terminal, the protuberance has at least a partially constant diameter in a longitudinal direction of the HF terminal and/or has at least a partial bevel in the longitudinal direction. 
Regarding claim 7, Maruyama et al discloses a dimension of the HF compensation region 41,42 is larger for higher frequencies.
Regarding claim 8, Maruyama et al discloses the HF terminal can only be plugged in and not screwed.
Regarding claim 9, Maruyama et al discloses the HF compensation region 41,42 is integrally formed with the HF terminal.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al as applied to claim 1 above, and further in view of Hammond, Jr. 5474470.
	Hammond, Jr. discloses straight terminals 20,30, and to form the HF terminal of Maruyama et al as a straight, solid cylinder apart from an insertion region of the electromechanical contact section, the HF compensation region, and the electromechanical connection section thus would have been obvious, to conserve space.
s 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond, Jr. in view of Maruyama et al.
	Regarding claim 10, Hammond, Jr. (front page) substantially discloses the claimed invention, including a method for increasing a quality of a signal integrity, comprising: providing an HF plug-in connector having an air gap (A) between a pair of dielectric materials 74,76 of a male HF connector and a female HF mating connector.  Maruyama et al discloses an HF compensation region, and to provide Hammond, Jr. with same thus would have been obvious, to maintain compensated signal integrity. 
Regarding claim 11, the HF plug-in connector of Hammond, Jr. is designed as a simulated image of a real HF plug-in connector, not a conceptual HF connector.
Regarding claim 12, to determine the uncompensated signal integrity of Hammond, Jr. (as modified by Maruyama et al) by referring to a plurality of time-domain reflectometer time signals of a plurality of HF plug-in connectors would have been obvious, since this is a common method for same.
Regarding claim 13, to determine the uncompensated signal integrity of Hammond, Jr. (as modified by Maruyama et al) by matching a plurality of operative dimensions of a male HF terminal 20,30 and a screen conductor sleeve 22,46 to one another in relation to a desired impedance would have been obvious, since this is a common method for same. 
Regarding claim 14, in determining the uncompensated signal integrity, an air gap (A) between the pair of dielectric materials 74,76 of Hammond, Jr. is configured, a dimension of the male HF terminal 20,30 is selected, and/or a dimension of the screen conductor sleeve 22,46 is determined.
Regarding claim 15, Maruyama et al, in providing the HF compensation region, discloses a plurality of HF plug-in connectors are referred to and a variation in a dimension of the HF compensation region is considered.
Regarding claims 16 and 17, the method limitations are well known steps of determining desired compensation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833